Notice of Allowance

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David A. Rardin on 02/01/2022.

The application has been amended as follows: 

Claim 1 (Currently amended):	A vehicle comprising: 
	a body having a skin; 
	a heat source; and 
	a thermal management system comprising: 
		a heat pipe comprising: 
		an evaporator end and a condenser end; 
		a vapour arranged to flow from the evaporator end to the condenser end; and 
		a working fluid arranged to flow from the condenser end to the evaporator end, 
		wherein the heat pipe is arranged such that the evaporator end is arranged in proximity to the heat source to absorb heat from the heat source; and 
		one or more heat exchangers arranged in proximity to the condenser end and integrated with the skin; 
			wherein the one or more heat exchangers each comprise one or more fins disposed in an opening in the body of the vehicle; and 
			wherein a portion of each of the one or more fins is/are arranged to an adjacent skin surrounding the opening to form a portion 

Claim 2 (Currently amended):	The vehicle according to claim 1, further comprising: 
	a first temperature sensor for measuring the temperature of the heat source; 
	translation means for causing the heat pipe to translate from a first configuration to a second configuration in response to a control signal, wherein in the first configuration the evaporator end is arranged in proximity to the heat source and in the second configuration the evaporator end is arranged at a greater distance from the heat source than in the first configuration; and 
	a processor arranged to receive a temperature measurement from the first temperature sensor and to generate a control signal to control the translation means to translate the heat pipe from the first configuration to the second configuration or from the second configuration to the first configuration depending on whether the temperature is respectively less than or greater than a threshold.  

Claim 4 (Currently amended):	The vehicle according to claim 1, further comprising: 
	a first temperature sensor for measuring the temperature of the heat source; 
	switching means for modifying the flow of vapour along the heat pipe in response to a control signal to increase or decrease the rate of heat loss from the heat source; and 
	a processor arranged to receive a temperature measurement from the first temperature sensor and to generate a control signal to control the switching means to modify the flow of vapour in dependence on the temperature measurement.  

Claim 5 (Cancelled).  

Claim 7 (Currently amended):	The vehicle according to claim 1, wherein the one or more heat exchangers comprises[[ing]] a first heat exchanger disposed on a first side 

Claim 8 (Currently amended):	The vehicle according to claim 7, further comprising: 
	a second temperature sensor disposed on the first side of the vehicle to measure the temperature of the atmosphere proximate to the first heat exchanger; 
	a third temperature sensor disposed on the second side of the vehicle to measure the temperature of the atmosphere proximate to the second heat exchanger; 
	switching means for selectively directing the flow of vapour toward the first heat exchanger, the second heat exchanger, or both; and 
	a processor in electrical communication with the second and third temperature sensors, the processor being arranged to: 
	determine which of the first side and second side of the vehicle is cooler, and
generate a control signal to control the switching means to direct the flow of vapour to the heat exchanger on the cooler side of the vehicle.  

Claim 9 (Currently amended):	The vehicle according to claim 1, wherein the or more heat exchangers is integrated with a tail fin of an aircraft.  

Claim 11 (Currently amended):	The vehicle according to claim 1, wherein the or more heat exchangers is integrated with a spoiler of a car, such that the or more fins forms a portion of the skin of the spoiler.  

Claim 12 (Currently amended):	A method of managing temperature in the [[a]] vehicle according to claim 1, comprising: 

	generating a control signal for controlling a switching means in dependence on the measured temperature; and 
	controlling the switching means to modify the flow path of vapour along the heat pipe in response to the control signal to increase or decrease the rate of heat loss from the heat source.  

Claim 15 (Currently amended):	A 
	measuring the temperature of the 
	generating a control signal for controlling a translation means in dependence on the measured temperature; and 
	controlling the translation means to translate the heat pipe to a first configuration if the measured temperature is greater than a threshold or to a second configuration if the measured temperature is less than a threshold, wherein in the first configuration the evaporator end is proximate to the heat source and in the second configuration the evaporator end is arranged at a greater distance from the heat source than in the first configuration.  

Claims 16 - 19 (Cancelled).  

Claim 20 (Currently amended):	The vehicle according to claim 2, wherein the one or more heat exchangers comprises[[ing]] a first heat exchanger disposed on a first side of the vehicle and a second heat exchanger disposed on a second side of the vehicle, 

Claim Interpretation
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: heat source in at least claim 1; translation means in at least claim 2; and switching means in at least claim 4. Heat source is interpreted to cover at least a processor and/or camera equipment as per applicant specification. Translation means is interpreted to cover at least a pivot as per applicant specification. Switching means is interpreted to cover at least a controller and a valve as per applicant specification.

Reasons for Allowance
Claims 1-2, 4, 6-15, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose wherein the one or more heat exchangers proximal to the condenser end is integrated with the skin; the one or more heat exchangers each comprising one or more fins disposed in an opening in the body of the vehicle; wherein a portion of each of the one or more fins is/are arranged to match the contour of an adjacent skin surrounding the opening to form a portion of the skin, and wherein the condenser end of the heat pipe is arranged adjacent to each of the one or more fins. The closest prior art of record, Wang (US 20180170553 A1) discloses a vehicle (abstract) comprising a body having a skin, a heat source #110; and a thermal management system #100 comprising a heat pipe #105 comprising an evaporator end #160 and a condenser end #170; a vapour arranged to flow from the evaporator end to the condenser end #130; and a working fluid #120 arranged to flow from the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/LIONEL NOUKETCHA/Examiner, Art Unit 3763